Title: Enclosure: Alexander Garrett’s Account with Central College, [ca. 29 March 1819], enclosure no. 3 in University of Virginia Board of Visitors Report to Literary Fund President and Directors, 4 October 1819
From: Garrett, Alexander,Central College
To: University of Virginia Board of Visitors


						
							
								
									ca. 29 Mar. 1819
								
							
						
						
						
							
								
									
										Dr.
									
									
								
								
									The Central College in account with Alexander Garrett, Treasurer.
								
								
								
									
										Cr.
									
								
							
							
								 1817.
								
								 1817.
							
							
								June 
								23,
								 To 
								
									John M. Perry, part purchase land, 43¾ and 153 acres—receipt
								
								
								$1,066
								 
								81
								  
								June 
								23,
								 By 
								
									John Winn part proceeds Glebe lands, (Albemarle)
								
								
								$1,066
								 
								81
							
							
								Sept.
								16,
								
								
									same, in full,
								
								
								354
								
								44
								
								Sept.
								25,
								
								
									Bernard Peyton part sale bank stock, do.
								
								
								854
								
								44
							
							
								
								
								
								
									same, first payment on contract wood work pavilion No. 4,
								
								
								500
								
								00
								
								Oct.
								30,
								
								
									Do. do. per Ira Garrett     do.
								
								
								600
								
								00
							
							
								Oct.
								25,
								
								
									Hugh Chisholm on contract brick work
								
								
								200
								
								00
								
								Nov.
								20,
								
								
									Do. do. per Stephen. C. Wheeler do.
								
								
								200
								
								00
							
							
								
								
								
								David Knight,   do.
								
								30
								
								00
								
								 1818.
								
								
								
								
								
								
							
							
								Nov.
								7,
								
								
									John M. Perry part digging cellar pav. No. 4,
								
								
								70
								
								00
								
								Jany.
								28,
								
								
									Do. do. per James Leitch in full  do.
								
								
								382
								
								84
							
							
								
								8,
								
								
									Hugh Chisholm on contract brick work,
								
								
								300
								
								00
								
								March 
								30,
								
								
									this sum received this month of the first instalment of subscriptions to the Central College, per stat.   page 3,
								
								
								375
								
								00
							
							
								
								12,
								
								David Knight   do.   in full,
								
								140
								
								50
								
								April
								30,
								
								
									Do.      do.      3,
								
								
								2,867
								
								50
							
							
								 1818.
								
								
								
								
								
								
								
								May
								31,
								
								Do.      do.      3,
								
								967
								
								50
							
							
								March 
								4,
								
								
									James Leitch, lent Proctor, to purchase corn,
										pork, &c.—acct. and rect.
								
								
								442
								
								34
								
								June
								30,
								
								
									Do.      do.      4,
								
								
								1,308
								
								25
							
							
								April
								11,
								
								
									Matthew Brown on contract brick work to pav. No. 2, and dor. adjacent to pav. No. 4—receipt,
								
								
								1,000
								
								00
								
								July
								31,
								
								
									Do.      do.      4,
								
								
								75
								
								00
							
							
								
								13,
								
								
									James Garnett part 3 hand carts (his subscription)
								
								
								50
								
								00
								
								Aug.
								31,
								
								
									Do.      do.      4,
								
								
								50
								
								00
							
							
								May
								5,
								
								
									Reuben Maury for
										oats and potatoes—account,
								
								
								9
								
								00
								
								Sept.
								30,
								
								
									Do.      do.      4,
								
								
								50
								
								00
							
							
								June
								22,
								
								
									Baker Bever, expenses viewing slate
											quaries,
								
								
								20
								
								00
								
								Oct.
								31,
								
								
									Do.      do.      4,
								
								
								340
								
								00
							
							
								
								24,
								
								
									William D. Meriwether for plank—acct.
								
								
								26
								
								92
								
								Nov.
								30,
								
								
									Do.      do.      4,
								
								
								250
								
								00
							
							
								
									
								
								
								
								
									James Dinsmore on contract wood work pav. No. 2,
								
								
								700
								
								00
								
								Dec.
								31,
								
								
									Do.      do.      4,
								
								
								10
								
								00
							
							
								July
								3,
								
								
									Nelson Barksdale for a horse, &c.—acct.
								
								
								147
								
								83
								
								 1819.
								
								
								
								
								
								
							
							
								
								
								
								
									Thomas Ritchie printing 2 quires subscription papers,
								
								
								3
								
								00
								
								Feb.
								28,
								
								
									Do.      do.      4,
								
								
								75
								
								00
							
							
								
								
								
								
									James Leitch 2 blank books—omitted,
								
								
								2
								
								00
								
								March
								29,
								
								
									Do.      do.   4 and 5,
								
								
								2,202
								
								50
							
							
								
								
								
								
									Postage letters to and from Bernard Peyton,
								
								
								1
								
								00
								
								
								
								
								
									John M. Perry for hire Ishmel 1818,
								
								
								85
								
								00
							
							
								
								6,
								
								
									John M. Perry 2d paymt. on contract wood work pav. No. 4,
								
								
								500
								
								00
								
								
								
								
								
									this sum received from the state donation of 15,000 dollars the 13th inst.
								
								
								1,500
								
								00
							
							
								
								30,
								
								
									Hugh Chisholm brick work on pav. No. 4,
								
								
								800
								
								00
								
								
								
								
								
								
								
								
								
							
							
								Sept.
								9,
								
								
									John W. Mayo for repairs to carts,
								
								
								14
								
								00
								
								
								
								
								
								
								
								
								
							
							
								
								24,
								
								
									John M. Perry wood work on dormitories to pav. No. 4,
								
								
								600
								
								00
								
								
								
								
								
								
								
								
								
							
							
								
								26,
								
								
									William Dangerfield in part for 100 dollars, the hire of Willis 1818,
								
								
								81
								
								56
								
								
								
								
								
								
								
								
								
							
							
								Oct.
								16,
								
								
									George P. Digges hire of one hand at College,
								
								
								12
								
								75
								
								
								
								
								
								
								
								
								
							
							
								
								
								
								
									Matthew Brown brick work on pav. No. 4 and dor.
								
								
								1,000
								
								00
								
								
								
								
								
								
								
								
								
							
							
								
								
								
								
									Nelson Barksdale in full his salary as Proctor twelve months,
								
								
								200
								
								00
								
								
								
								
								
								
								
								
								
							
							
								Nov. 
								2,
								
								
									Walter Hudson hauling two loads corn from Wingfields,
								
								
								10
								
								00
								  
								
								
								
								
								
								
								
								
							
							
								
								25,
								
								
									John M. Perry wood work pav. No. 4 and dormitories,
								
								
								250
								
								00
								
								
								
								
								
								
								
								
								
							
							
								Dec.
								8,
								
								
									Wm. Woods for inclusive survey and plat of College lands,
								
								
								1
								
								00
								
								
								
								
								
								
								
								
								
							
							
								 1819.
								
								
								
								
								
								
								
								
								
								
								
								
								
								
								
							
							
								Jany.
								4,
								
								
									John Dangerfield hire Warner,
										Jack,
										Tom, and Billy, 1818—bond
								
								
								395
								
								75
								
								
								
								
								
								
								
								
								
							
							
								
									
								
								13,
								
								
									Dabney C. Gooch 5,000 lbs. pork, at 8½ dollars—receipt
								
								
								425
								
								00
								
								
								
								
								
								
								
								
								
							
							
								Feb.
								8,
								
								
									John H. Barksdale for 75½ barrels corn, at 13s. 6d.
								
								
								170
								
								00
								
								
								
								
								
								
								
								
								
							
							
								March
								1,
								
								
									Samuel Madison for shoemaking,
								
								
								2
								
								50
								
								
								
								
								
								
								
								
								
							
							
								
								
								
								
									Samuel Leitch two blank books,
								
								
								2
								
								36
								
								
								
								
								
								
								
								
								
							
							
								
								17,
								
								
									Matthew Brown brick work to pav. No. 2 and dor.
								
								
								1,000
								
								00
								
								
								
								
								
								
								
								
								
							
							
								
								19,
								
								
									Hugh Chisholm brick work to pav. No. 2,
								
								
								302
								
								75
								
								
								
								
								
								
								
								
								
							
							
								
								20,
								
								
									Walker Munday salary as overseer 1818,
								
								
								140
								
								00
								
								
								
								
								
								
								
								
								
							
							
								
								24,
								
								
									John M. Perry wood work to pav. No. 2 and dor.
								
								
								100
								
								00
								
								
								
								
								
								
								
								
								
							
							
								
								25,
								
								
									John Whilton hire Negro Ishmel 1818,
								
								
								85
								
								00
								
								
								
								
								
								
								
								
								
							
							
								
								
								
								
									Samuel Cole hire Negro Willis,
								
								
								90
								
								00
								
								
								
								
								
								
								
								
								
							
							
								
								
								
								
									W. Young hire Abram,
								
								
								20
								
								00
								
								
								
								
								
								
								
								
								
							
							
								
								
								
								
									Edward Farneyhough for 201 lbs. bacon in 1818, at 1s.
								
								
								33
								
								50
								
								
								
								
								
								
								
								
								
							
							
								
								
								
								
									Nelson Barksdale expenses Negro
										clothing, &c.
								
								
								104
								
								83
								
								
								
								
								
								
								
								
								
							
							
								
								
								
								
									John M. Perry wood work to pav. No. 2 and dor.
								
								
								125
								
								00
								
								
								
								
								
								
								
								
								
							
							
								
								26,
								
								
									Do.      do.     do.
								
								
								85
								
								00
								
								
								
								
								
								
								
								
								
							
							
								
								
								
								
									Do. for hauling, &c. per account,
								
								
								93
								
								04
								
								
								
								
								
								
								
								
								
							
							
								
								27,
								
								
									James Leitch, store account,
								
								
								250
								
								00
								
								
								
								
								
								
								
								
								
							
							
								
								
								
								
									Jesse Lewis, part blacksmith’s account,
								
								
								25
								
								00
								
								
								
								
								
								
								
								
								
							
							
								
								
								
								
								
								12,082
								 
								88
								
								
								
								
								
								
								
								
								
							
							
								March
								29,
								
								
									balance remaining in the Treasury this day,
								
								
								1,176
								
								96
								
								
								
								
								
								
								
								
								
							
							
								
								
								
								
								$
								13,259
								 
								84
								
								
								
								
								
								$
								13,259
								 
								84
							
						
						
							ALEXR. GARRETT, Tr. C. C.
						
					